DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application was filed on 07/01/2019.  Claims 1-4 are pending.
Claims 1-4 are allowed.  

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant's submission of the Information Disclosure Statement dated 11/20/2019 and 12/31/2020 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C (2), a copy of the PTOL-1449 is initialed and dated by the Examiner is attached to the Office action.
EXAMINER' S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by Mr. Dorian Cartwright (Reg. No. 53,853) on 02/11/2021.
The application has been amended as follows: 



REASONS FOR ALLOWANCE
The present invention is directed to selective cloud based SSID (service set identifier) steering for allowing different levels of access for wireless network friends when onboarding on Wi-Fi networks.  Each independent claim identifies the uniquely distinct features: regarding claim 1, determining whether the guest profile is part of the friends list, and a network access level for the guest profile assigned by the homeowner profile; assigning an SSID of a plurality of SSIDs associated with the homeowner access point to the guest device, based on the network access level; steering the guest device to the assigned SSID by modifying the beacons to only be transmitted from the homeowner access point and to only include the assigned SSID to associate the homeowner access point with the guest device to provide access to the data communication network using the assigned SSID, the homeowner access point providing network services to the guest device as specified by parameters associated with the assigned SSID, in combination with other limitations in the claim. 
The closest prior art, Shalunov et al., (WO 2015/153924 A1) disclose conventional way of device attempts access via an access point, the AP initiates social network inquiry to determine whether to provide unrestricted access, restricted access or no access, depending on the social connection between the user and the AP owner. The social network inquiry may be performed by obtaining a social graph from services such as Facebook, Linkedln, etc. The social network inquiry may also be performed by 
The closest prior art, Donelson et al., (US 20120110640 A1), disclose conventional way of authenticating a terminal to an access point including: (i) receiving, at a server, network configuration information for an access point associated with a first user from a first terminal; (ii) receiving, at the server, a request for the network configuration information for the access point from a second terminal associated with a second user; (iii) sending a query from the server to a social network requesting information regarding whether the first user and the second user have a virtual trust relationship on the social network; (iv) receiving, from the social network, an indication that the first user and the second user have the virtual trust relationship; and (v) sending the network configuration information from the server to the second terminal, either singularly or in combination, fail to anticipate or render the above features obvious

Claim 4 encompasses limitations that are similar to claim 1. Thus, claim 4 is allowed based on the same reasoning as discussed above.

	

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Khello et al., (US 2016/0261596 A1).
Choi (US 2013/0194976 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473